Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 1 of 37 PageID #: 1674




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

BRANDON C. MCGUIRE,                           )
                                              )
             Petitioner,                      )
                                              )
             v.                               )        No. 4:17 CV 2564 DDN
                                              )
TROY STEELE,                                  )
                                              )
             Respondent.                      )
                              MEMORANDUM OPINION
       Before the Court is the first amended petition of Missouri state prisoner Brandon C.
McGuire for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Both parties have
consented to the exercise of plenary authority by a United States Magistrate Judge under
28 U.S.C. § 636(c). For the reasons set forth below, the petition is denied.


                                     BACKGROUND
                                The underlying convictions
       Petitioner McGuire was convicted in 2011 by a jury in the Circuit Court of the City
of St. Louis of one count of first-degree murder, one count of forcible rape, two counts of
forcible sodomy, murder in the second degree, first degree assault, and one count of
kidnapping. He was acquitted of one count of forcible rape. His combined sentence
included life imprisonment without parole for the first degree murder, plus a total of 150
years of consecutive sentences for the other counts.
       The Missouri Court of Appeals described thus the facts of the case indicated by the
trial evidence that supported the jury's verdicts:

       I. The Underlying Crimes
       On Halloween night, 2006, 16-year-old K.J. attended a party at a community
       center in St. Louis with her cousin. The two left the party, and K.J. arrived
       home around 10:00 P.M. K.J., however, did not stay at home long; she

                                              1
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 2 of 37 PageID #: 1675




     received a phone call and left shortly thereafter to catch public transit. K.J.
     was in a good mood when she left.

     A witness found K.J.’s body discarded in a dumpster the following morning.
     K.J.’s bloodied jeans were unfastened and pulled down to her knees; her shirt
     and sweater were pushed up. Various parts of K.J.’s body were bruised,
     blackened, and cut. K.J.’s anus was bloody and torn. Based on her body
     temperature, K.J. had died of mechanical asphyxiation 6-13 hours before her
     body was found at 9:00 A.M. The injury to her anus indicated that she had
     been violated with an object sometime near her death, but while she was still
     alive. DNA swabs of seminal fluid found on K.J.’s body indicated the
     presence of both male and female DNA—the male was unidentified, but the
     female profile matched K.J. The police did not charge anyone at the time.

     Almost a year later, H.T. was walking late at night down Broadway in St.
     Louis with some friends. H.T. was in her third trimester of pregnancy. A car
     pulled up alongside H.T., and the driver asked her if she wanted a ride. Being
     tired, H.T. accepted. The driver eventually drove down a dead-end street and
     stopped the car. The driver asked H.T. if she “dated.” H.T. took that to be an
     offer of money for sex. H.T. acknowledged that she had “dated” in the past,
     but on this night she declined.

     The driver lunged at H.T., grabbing her neck with one hand and covering her
     mouth with the other. The driver climbed on top of H.T., and she blacked
     out. When H.T. briefly awoke, the driver said, “I killed you, bitch,” and H.T.
     blacked out again. Next thing H.T. knew, she was lying in a puddle of blood
     on the street, naked from the waist down. Eventually, H.T. flagged down a
     car in the sparsely populated area. An ambulance was called and H.T. went
     to the hospital.

     H.T.’s injuries were grave. The right side of H.T.’s uterus was torn, along
     with a main blood vessel, which resulted in bleeding to her abdomen. The
     torn artery also deprived her unborn baby of blood flow, and the baby died.3
     A doctor who treated H.T. testified that her injuries were caused by a blunt
     object inserted and pushed up into her vagina. That doctor stated that it would
     be “almost impossible” for a penis to cause such injuries—any suggestion
     that a penis caused H.T.’s injuries “bord[ered] on almost ridiculous.”
     Seminal fluid was found on H.T.’s clothing and was sent to a crime
     laboratory.

     At some point before November 1, 2007, McGuire’s DNA was entered into
     the CODIS database.4 On November 1, detectives in K.J.’s case learned that
     McGuire’s DNA matched the male sample found on K.J.’s person. Shortly
                                           2
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 3 of 37 PageID #: 1676




     thereafter, detectives in H.T.’s case learned that her jeans contained DNA
     from her, McGuire, an unknown male, and traces of a fourth person.

     McGuire was arrested and charged with eight crimes relating to both
     victims.5 Regarding K.J., the State charged McGuire with first-degree
     murder, forcible rape, and forcible sodomy. Regarding H.T., the State
     charged McGuire with forcible rape, forcible sodomy, first-degree assault,
     and kidnapping. The State also charged McGuire with second-degree murder
     for the death of H.T.’s unborn baby. The case proceeded to a jury trial.

                                            * * *
     McGuire’s version of Halloween 2006, when K.J. died, was relatively
     innocent. McGuire remembered trick or treating with his wife and son in the
     evening. At around 9:30 P.M., McGuire drove his son to his son’s mother’s
     house, arriving around 10:00 P.M. Immediately after dropping off his son,
     McGuire took the long way home to search for a prostitute. McGuire found
     K.J., who waved at him. McGuire picked up K.J., had consensual sex with
     her in the front seat of his car, and left. K.J. was alive, according to McGuire,
     when he left her. McGuire arrived home “[a]bout 10:45,” and did not leave
     his home for the remainder of the night. (The State’s evidence established
     that K.J. made a phone call around 11:30 P.M.)

     McGuire also claimed to have had consensual sex with H.T. shortly before
     she was attacked. On that early morning, McGuire was cruising around,
     looking for a prostitute around 4:00 A.M. H.T. was walking on Natural
     Bridge road near Fairgrounds Park. H.T. flagged McGuire down, asking if
     he was looking for a “date.” McGuire and H.T. agreed to have sex in
     exchange for a $10 piece of crack. McGuire remembered pulling out of H.T.
     to ejaculate and finding blood on his hand and penis. McGuire exclaimed,
     “Oh, hell no. You bleeding. Why are you bleeding?” H.T. replied, “I'm trying
     to get rid of this baby.” Now totally freaked out by H.T., McGuire “opened
     up the door and pushed her out and drove off.” When asked what condition
     H.T. was in when he left, McGuire explained, “I mean she was fine as far as
     I know. You know what I mean? I didn't run over her. I'm positive I didn't
     run over her or anything.”

     McGuire’s wife, Meghan McGuire (“Meghan”), also testified for the
     defense. Meghan remembered McGuire arriving home on Halloween 2006
     at “about 10:45, a little before 11.” Meghan stated that she remembered
     because it was a holiday and that she always got a little jealous when
     McGuire drove to his son’s mother’s house, so Meghan always had a “little
     extra cautio[n]” about how long it would take McGuire to come back home.
     On cross-examination, Meghan acknowledged that she never told police or

                                            3
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 4 of 37 PageID #: 1677




        prosecutors about this memory when they interviewed her, instead only
        revealing this memory about two weeks prior to trial.
        ____________________________________
        [Footnotes in text of opinion:]
        3
          The baby had cocaine in its system, but that was not the cause of death.
        4
           CODIS stands for Combined DNA Index System, and it is a database
        containing DNA profiles.
        5
          The State dismissed, by a nolle prosequi, a few additional charges.

McGuire v. State of Missouri, 523 S.W.3d 556, 559-62 (Mo. Ct. App. 2017).


                                 Petitioner’s direct appeal
        Petitioner directly appealed his convictions and sentences to the Missouri Court of
Appeals. His Points Relied On alleged violations of Missouri state law and the following
three violations of the federal Constitution:
        (1)    The circuit court erred by failing to sever the crimes involving victim Jackson
from those involving victims Troupe and her unborn child.
        (2)    The circuit court erred by sustaining the state's objection to evidence of a
threat to kill Ms. Jackson made by her boyfriend Mr. Boyd.
        (3)    The circuit court erred by failing to give a remedial jury instruction or to
declare a mistrial after the prosecutor made an ad hominem attack on petitioner during
closing argument. (Doc. 16-4.)
        The Missouri Court of Appeals affirmed. State of Missouri v. McGuire, 370 S.W.3d
891 (Mo. Ct. App. 2012). In its unpublished explanatory opinion, the appellate court ruled
each of petitioner's points against him on their merits. (Doc. 16-7.)


                             Motion for post-conviction relief
        On October 15, 2012, petitioner filed a 28-page pro se motion for postconviction
relief under Missouri Supreme Court Rule 29.15. In it he alleged four categories of grounds
for relief:
        (1) The state failed to prove the elements of “the crime charged."


                                                4
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 5 of 37 PageID #: 1678




       (2) The state prosecutor (i) knowingly withheld favorable evidence and (ii) allowed
the trial to continue after learning petitioner did not get court ordered pretrial discovery.
       (3) The circuit court committed 48 enumerated errors in petitioner's case.
       (4) Appellate counsel rendered constitutionally ineffective assistance in listed ways.
(Doc. 16-9 at 14-42.)
       Petitioner also filed a pro se memorandum on appeal from the denial of post-
conviction relief in which he alleged 141 errors committed by his trial counsel. (Doc. 16-
9 at 48-119.)
       On January 28, 2013, petitioner through counsel filed an amended motion for
postconviction relief in the circuit court under Missouri Supreme Court Rule 29.15. In this
motion he alleged he received constitutionally ineffective assistance of trial counsel
because counsel:
       (1)      Failed to strike potential juror Tanika Hale;
       (2)      Failed to request the MAI-CR3d 3.10.10 pattern jury instruction regarding
petitioner's prior convictions;
       (3)      Opened the door to petitioner's prior arrest history by his questioning of
petitioner on direct-examination;
       (4)      Failed to request an alibi jury instruction based on MAI-CR3d 308.04 or .06;
       (5)      Failed to object to certain testimony of physician witness Dr. Jane Turner;
       (6)      Failed to impeach the testimony of witness Dr. David Stamilo;
       (7)      Failed to cross-examine victim witness Harriet Troupe on her prior arrests
and possible expectation of judicial leniency;
       (8)      Failed to call as a trial witness Gloria Snulligan about the alibi of Mr. Boyd;
       (9)      Failed to call as a trial witness Ronald Drake to counter the testimony of
witness Harriet Troupe;
       (10)     Failed to elicit trial testimony that law enforcement did not get a buccal swab
to test for DNA from William Reid, who found one victim's body to determine whether
Reid might be a potential killing suspect;


                                               5
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 6 of 37 PageID #: 1679




       (11)     Failed to investigate and to call as trial witnesses Sharonda Butler, Latasha
Haynes, and Kemara Belk;
       (12)     Failed to include certain portions of pattern instruction MAI-CR3d 3.02.1
regarding juror note-taking in the instructions submitted to the jury;
       (13)     Failed to cross-examine DNA analyst witness Kyra Lienhop about
fingerprint evidence;
       (14)     Failed to move for a change of venue due to media publicity; and
       (15)     Failed to move for a mistrial when the state untimely disclosed an autopsy
report. (Doc. 16-11.)
       The circuit court denied relief following an evidentiary hearing. (Doc. 16-11 at 78-
118.) Petitioner appealed to the Missouri Court of Appeals.


                                 Post-conviction relief appeal
       On appeal, petitioner raised the following grounds:             Trial counsel rendered
constitutionally ineffective assistance of counsel by:
       (1)      Failing to strike venireperson Tanika Hale;
       (2)      Failing to request a jury instruction regarding petitioner's prior convictions
as set forth in MAI-CR3d 310.10;
       (3)      When questioning petitioner on direct examination at trial, opening the door
to the admission of the otherwise inadmissible evidence of petitioner's arrest history;
       (4)      Failing to request an alibi instruction to the jury in connection with the killing
of victim KJ; and
       (5)      Failing to cross-examine complaining witness HT about her prior arrests and
whether she had any expectation of leniency for her testimony.
(Doc. 16-12.)
       The Missouri Court of Appeals affirmed the denial of post-conviction relief. (Doc.
16-14.) See McGuire v. State of Missouri, 523 S.W.3d 556 (Mo. Ct. App. 2017).




                                                6
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 7 of 37 PageID #: 1680




          PETITIONER’S GROUNDS FOR FEDERAL HABEAS RELIEF
       Petitioner's amended petition for a writ of habeas corpus under 28 U.S.C. § 2254
alleges the following ten grounds:
       His trial counsel rendered constitutionally ineffective assistance because:
              (1)    He opened the door to otherwise inadmissible evidence of petitioner's
                     prior arrest history;
              (2)    He failed to present evidence that some DNA and fingerprint evidence
                     recorded at both crime scenes did not match petitioner's;
              (3)    He failed to call numerous witnesses at trial who could have supported
                     his defense;
              (4)    He suffered severe health issues that prevented him from effectively
                     preparing for trial and adequately representing petitioner during the
                     trial;
              (5)    He failed to withdraw from the case so that he could testify at
                     petitioner's trial that, during the lineup, H.T. was not able to identify
                     petitioner;
              (6)    He failed to move for a change of venue for cause;
              (7)    He failed to challenge and strike juror Tanika Hale for cause; and
              (8)    He failed to request a basic series of instructions to the jury.

       (9)    The state knowingly used the perjured testimony of Det. Thomas Carroll to
              secure petitioner's conviction.

       (10)   The cumulative effect of each of the constitutional errors alleged in the
              petition infected the proceedings with unfairness and plaintiff should receive
              a new trial.

(Doc. 24.)    Respondent argues that Grounds 1 and 7 are without merit, and that the
remaining grounds are procedurally defaulted and also without merit. (Doc. 29.)


                      EXHAUSTION AND PROCEDURAL BAR
       A federal habeas corpus petitioner must exhaust his state law remedies before he
may bring a petition under 28 U.S.C. § 2254. A prisoner has not exhausted his state law
remedies if he “has the right under the law of the State to raise, by any available procedure,
the question presented.” 28 U.S.C. §2254(c). An appeal to an intermediate state appellate
court exhausts state remedies in Missouri, permitting federal habeas review. See Mo. Sup.


                                              7
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 8 of 37 PageID #: 1681




Ct. R. 83.04; Randolph v. Kemna, 276 F.3d 401, 404 (8th Cir. 2002) (“Rule 83.04 ... makes
clear that Missouri does not consider a petitioner who bypasses its supreme court in favor
of federal habeas review to have denied the State its rightful opportunity to resolve federal
constitutional claims.”).
       To preserve issues for federal habeas review, a state prisoner must fairly present his
claims to the state courts during the trial court proceedings or post-conviction proceedings
and on direct appeal. Sweet v. Delo, 125 F.3d 1144, 1149 (8th Cir. 1997). Failure to raise
a denied claim in a post-conviction appeal is an abandonment of the claim and federal
habeas review of the claim is barred. Id. at 1150; Coleman v. Thompson, 501 U.S. 722, 750
(1991). A petitioner may overcome the procedural bar if he can demonstrate legally
sufficient cause for default and actual prejudice resulting from it, or if failure to review the
claim would result in a fundamental miscarriage of justice. Coleman, 501 U.S. at 750.
       Therefore, the prisoner “forfeit[s] his right to present his federal claim . . . unless he
can meet strict cause and prejudice or actual innocence standards.” Greer v. Minnesota,
493 F.3d 952, 957 (8th Cir. 2007). Generally, to establish cause for a procedural default,
petitioner must “show that some objective factor external to the defense impeded” his
“efforts to comply with the State’s procedural rule.” Coleman v. Thompson, 501 U.S. at
753. To establish actual prejudice, petitioner “must show that the errors of which he
complains worked to his actual and substantial disadvantage, infecting his entire trial with
error of constitutional dimensions.” Ivy v. Caspari, 173 F.3d 1136, 1141 (8th Cir. 1999).
       Petitioner McGuire has exhausted his state court remedies only as to Grounds 1 and
7. Grounds 2 through 6 and 8, 9, and 10 were either not presented to the Missouri circuit
court or to the Missouri Court of Appeals and, therefore, under Coleman v. Thompson, they
are procedurally barred from review by this Court.
       Petitioner argues in his Traverse that the procedural default of not exhausting his
remedies in the Missouri courts should be excused under Martinez v. Ryan, 566 U.S. 1
(2012). In Martinez, the Supreme Court stated the issue thus:
       [W]hether a federal habeas court may excuse a procedural fault of an
       ineffective-assistance claim when the claim was not properly presented in

                                               8
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 9 of 37 PageID #: 1682




       state court due to an attorney’s errors in an initial-review collateral
       proceeding.

566 U.S. at 5. The Court answered the question in the affirmative. In doing so, it qualified
Coleman v. Thompson “by recognizing a narrow exception: Inadequate assistance of
counsel at initial-review collateral proceedings may establish cause for a prisoner’s
procedural default of a claim of ineffective assistance at trial.” 566 U.S. at 9. The “initial-
review collateral proceeding” at issue is the initial application for relief from the state
courts in collateral proceedings. It does not include the appellate review of the denial of
relief in the initial review proceeding. Id. at 11-12, 16. The Supreme Court stated the
habeas respondent may defend against cause for a procedural default by showing the
following with respect to trial counsel or initial-review counsel:

       ineffective-assistance-of-trial-counsel claim is insubstantial, i.e. it does not
       have any merit or that it is wholly without factual support, or that the attorney
       in the initial-review collateral proceeding did not perform below
       constitutional standards.

Id. 15-16.
       Martinez applies to petitioner because in Missouri the only vehicle for litigating
constitutionally ineffective assistance of trial counsel claims after a trial is a motion for
post-conviction relief under Missouri Supreme Court Rule 29.15. See Mo. S. Ct. R.
29.15(a). See Harris v. Wallace, 984 F.3d 641, 648 (8th Cir. 2021). In order for a claim
to be heard under Martinez, petitioner “must show that (1) his claim of ineffective
assistance of [trial court counsel] is ‘substantial’ and (2) the ‘cause’ for the default was that
PCR Counsel was ineffective during the initial-review collateral proceeding. To show an
underlying claim is substantial, ‘the prisoner must demonstrate that the claim has some
merit.’” Id.
       Further, Congress has authorized this Court to consider procedurally barred grounds
and to dismiss them, if they are without merit. 28 U.S.C. § 2254(b)(2).




                                               9
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 10 of 37 PageID #: 1683




                                STANDARD OF REVIEW
       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
habeas relief can only be granted by a federal court on a claim that has been decided on the
merits by a state when that adjudication:

       (1)    resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law, as
              determined by the Supreme Court of the United States; or
       (2)    resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented in the
              State court proceeding.
28 U.S.C. § 2254(d)(1)-(2).

       A state court’s decision is contrary to clearly established federal law if it “arrives at
a conclusion opposite to that reached by [the] Court on a question of law or . . . decides a
case differently than [the] Court has on a set of materially indistinguishable facts.” Thaler
v. Haynes, 130 S. Ct. 1171, 1174 (2010).             A state court’s decision involves an
“unreasonable application” of clearly established federal law if “the state court identifies
the correct governing legal principle from [the] [c]ourt’s decisions but unreasonably
applies that principle to the facts of the prisoner’s case.” Id. This standard is difficult to
meet, because habeas corpus “is a guard against extreme malfunctions in the state criminal
justice systems, not a substitute for ordinary error correction through appeal.” Harrington
v. Richter, 131 S. Ct. 770, 786 (2011). Determination of factual issues made by a state
court “shall be presumed to be correct,” and the applicant “shall have the burden of
rebutting the presumption of correctness by clear and convincing evidence.” 28 U.S.C. §
2254(e)(1).
                                       DISCUSSION
                    Constitutionally ineffective assistance of counsel
       Grounds 1 through 8 allege that petitioner McGuire's trial counsel rendered
constitutionally ineffective assistance. In Strickland v. Washington, 466 U.S. 668 (1984),
the Supreme Court determined that the right to effective assistance of counsel arises from

                                              10
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 11 of 37 PageID #: 1684




the Sixth and Fourteenth Amendments. The right to counsel is “the right to effective
assistance of counsel.” McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970). Under
Strickland, a petitioner is entitled to federal habeas corpus relief upon a showing that
“counsel’s conduct so undermined the proper functioning of the adversarial process that
the trial cannot be relied on as having produced a just result.” Strickland, 466 U.S. at 686.
       In order to prevail on a Sixth Amendment claim, a petitioner must prove that (1)
counsel’s representation “fell below an objective standard of reasonableness” measured
under “prevailing professional norms,” id. at 688, and (2) “there is a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different.” Id. at 694. A “reasonable probability” is “a probability sufficient to undermine
confidence in the outcome.” Id. There is “a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.” Id. at 689. The performance
and prejudice prongs of Strickland may be addressed in either order, and “[i]f it is easier to
dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice . . . that
course should be followed.” Id. at 697.


                                          Ground 1
       In Ground 1, petitioner McGuire argues that his trial counsel rendered
constitutionally ineffective assistance by opening the door to otherwise inadmissible
evidence of his prior arrest history. Petitioner raised this claim in his Rule 29.15 post-
conviction motion and the circuit court found the claim was without merit. Petitioner
appealed to the Missouri Court of Appeals, which affirmed.
       The trial transcript indicates that introduction of petitioner’s prior arrest record
(Doc. 16-1 at 168) was due to petitioner’s failure to truthfully answer his own defense
counsel’s question during petitioner’s part of the trial. During the evidentiary hearing in
the circuit court on the Rule 29.15 motion, petitioner’s trial counsel testified that he
expected petitioner to testify truthfully that he had a criminal history. (Doc. 16-8 at 39.)
Defense counsel testified that he did not want to emphasize it and did not want the jury to
pay attention to it. (Id.) Petitioner’s denial of any prior “trouble with the law,” however,

                                             11
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 12 of 37 PageID #: 1685




in response to his counsel’s question, contrary to his counsel’s planned strategy, opened
the door for the prosecution on cross-examination. The trial court mitigated the prejudicial
effect by narrowly tailoring the evidence to include petitioner's prior arrests without any
details of those arrests.
       The Missouri Court of Appeals stated the following regarding this matter:
       After the State’s case-in-chief . . . , McGuire testified in his own defense.
       During direct examination, defense counsel asked McGuire, “Ever been in
       trouble with the law before?” McGuire replied, “No.” At a subsequent
       sidebar, the prosecutor argued that defense counsel had opened the door to
       evidence of McGuire’s prior arrest history, which would rebut the testimony
       that McGuire had never been in trouble with the law. The trial court allowed
       the prosecutor to inquire on cross-examination into the number of prior
       arrests, including the dates of the arrests. The trial court did not allow any
       evidence about the circumstances of those arrests. McGuire was evasive
       about his prior arrests, but he eventually admitted that he had probably been
       arrested “twice or more than twice.” The prosecutor listed the dates of four
       arrests, but McGuire said he did not remember those arrests. Because
       McGuire testified at trial, evidence was also elicited regarding his prior
       convictions for assaulting a police officer, driving while intoxicated, and
       possessing a controlled substance.

McGuire v. State of Missouri, 523 S.W.3d 556, 561 (Mo. Ct. App. 2017; (Doc. 16-14 at 5.)
The appellate court stated more specifically:
       IV. Point Three—Opening the Door to McGuire’s Arrest History
       During McGuire’s testimony, defense counsel asked an open-ended
       question: “Ever been in trouble with the law before?” McGuire falsely
       answered, “No.” At a subsequent sidebar, the State argued that defense
       counsel opened the door to McGuire’s entire arrest history to rebut his
       testimony that he had never been in trouble with the law. The trial court
       allowed limited evidence of McGuire’s arrest history. While permitting the
       State to elicit the number and dates of McGuire’s past arrests, the State was
       not allowed to question McGuire about any substantive details. When the
       direct examination resumed, McGuire admitted to multiple arrests.

       Then, during cross-examination, McGuire admitted that he had been arrested
       “twice or more than twice.” One of those arrests was associated with
       McGuire’s prior conviction for assaulting a law enforcement officer;
       McGuire had already opened the door to evidence of that arrest and
       conviction by testifying at trial. The prosecutor identified four additional

                                            12
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 13 of 37 PageID #: 1686




      dates on which McGuire had been arrested.7 However, the trial court
      prohibited the State from identifying the reasons for those arrests. McGuire
      argues that defense counsel’s open-ended question, leading to evidence about
      the number and dates of his prior arrests, constituted ineffective assistance of
      counsel.

      Because we hold that the motion court did not clearly err in finding no
      Strickland prejudice occurred, we need not address the performance prong
      of Strickland. Strickland prejudice occurs only when “there is a reasonable
      probability that, but for counsel’s unprofessional errors, the result of the
      proceeding would have been different.” Strickland, 466 U.S. at 694, 104
      S.Ct. 2052. A reasonabl[e] probability exists only if counsel’s ineffectiveness
      undermines confidence in the outcome of the trial. Id.

      The essence of this point on appeal relates to defense counsel’s “opening the
      door” to evidence of McGuire’s prior arrests. Evidence of McGuire’s arrests
      would have been inadmissible but for defense counsel’s broad questioning
      of whether McGuire had “been in trouble before.” We note from the record
      that the State properly introduced at trial evidence of McGuire’s prior
      convictions for assault on a police officer, driving while intoxicated, and
      possession of a controlled substance. Defense counsel’s questions about
      McGuire’s prior trouble bore no relation to the jury’s knowledge of
      McGuire’s three prior convictions. The State would have introduced
      conviction-related evidence with or without defense counsel’s trouble-with-
      the-law question.

      Importantly, defense counsel’s trouble-with-the-law question opened the
      door only to evidence of McGuire’s prior arrests. And equally important was
      the trial court’s ruling severely limiting what the jury could hear about those
      prior arrests. The trial court permitted the State to identify the number and
      dates of McGuire’s arrests, nothing else. The jury did not hear the context of
      those arrests. Thus, because of defense counsel’s trouble-with-the-law
      question, the jury heard the dates of McGuire’s four prior arrests that did not
      lead to a conviction.

      We are not persuaded that the jury was so impacted upon learning that
      McGuire had four additional arrests, again, without any information
      regarding the substance of those arrests, so as to undermine our confidence
      in the jury’s verdict. Our conclusion is supported by two cases in which
      defense counsel asked effectively the same question of a testifying defendant.
      See Branyon v. State, 304 S.W.3d 166 (Mo. App. E.D. 2009); State v.
      Johnson, 841 S.W.2d 298 (Mo. App. S.D. 1992).


                                            13
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 14 of 37 PageID #: 1687




      In Johnson, a jury found the defendant guilty of attempted forcible rape. 841
      S.W.2d at 298. At trial, defense counsel had asked the defendant, “Have you
      been in trouble before with the law on anything—ever?” Id. at 301. The
      defendant answered that he had been convicted of second-degree burglary;
      however, on cross-examination, the trial court allowed the prosecutor to elicit
      evidence that the defendant had been arrested twice before. Id. In affirming
      the motion court’s finding of no prejudice, the Southern District noted that
      the arrests were unrelated to the crime at issue, and cross-examination on the
      arrests was brief and limited in scope. Id. at 301–02. Moreover, the other
      arrests were not emphasized or alluded to again by the state in witness
      testimony or closing argument. Id. at 302. Finally, the Southern District
      found that the evidence supporting the attempted-rape conviction was strong.
      Id. In addition to witness testimony, the defendant admitted that he was in
      the bedroom with the victim, he kissed her, he touched her breasts, and he
      struck her in the face. Id. The Southern District concluded, “When we view
      the limited evidence of Johnson’s two unrelated arrests in light of the entire
      record, we are confident there is no reasonable probability that, but for his
      trial counsel’s ‘trouble with the law’ question and its consequences, the result
      of the trial would have been different.” Id.

      We find the prejudice here to be similar to, although slightly greater than,
      Johnson. In both cases, defense counsel opened the door to evidence about
      the defendants' prior arrests. The arrests occurred years prior to the crime at
      issue in the trial. The arrests were unrelated to the charged offenses, and
      evidence about the arrests was limited in scope to the dates (and not the
      substance) of the arrests. Further, as in Johnson, the record includes strong
      evidence connecting McGuire to the scenes of both crimes on the nights they
      occurred. With regard to K.J.’s death, McGuire admitted that he had
      consensual sex with her shortly before her death. K.J. was found the next
      morning with her jeans unfastened and pulled down to her knees, exposing
      her torso. K.J.’s anus appeared bloody with some tearing; the medical
      examiner concluded that K.J.’s anus had been violated with a blunt object.
      The medical examiner also concluded that her injuries were inflicted near the
      time of death, but while she was alive. Swabs collected from K.J. revealed a
      mixture of male and female DNA, with the female DNA matching K.J. and
      the male DNA matching McGuire. With regard to H.T., McGuire again
      admitted to having consensual sex with her shortly before the crime occurred.
      McGuire also testified that, after having sex with H.T., he noticed that his
      hand and genitals contained blood, and he subsequently pushed H.T. out of
      the car. H.T. identified McGuire as her attacker, and several other witnesses
      described injuries to H.T. and the death of H.T.’s unborn baby. The evidence
      to support McGuire’s convictions was strong.


                                            14
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 15 of 37 PageID #: 1688




      We recognize the Johnson court emphasized that the State had not alluded to
      the prior arrests in closing argument. Here, the prosecutor briefly mentioned
      McGuire’s evasive testimony about his prior arrests in closing arguments,
      suggesting that McGuire was lying. While this fact may slightly increase the
      prejudice to McGuire, we remain unconvinced that such prejudice
      undermined the jury’s verdict given the other evidence of McGuire’s guilt.

      Branyon also supports our finding of no Strickland prejudice. 304 S.W.3d at
      167. In Branyon, defense counsel also opened the door to evidence of the
      defendant’s prior arrests by asking him if he had ever been in trouble. Id. On
      cross-examination, the defendant admitted a prior arrest for what he recalled
      as “assault of a child.” Id. A majority of the court affirmed the motion court’s
      finding of no Strickland prejudice. Id. at 169. In doing so, the majority noted
      that the State did not emphasize the arrest-related evidence and it was not
      alluded to again at trial. Id. Further, there was “significant credible evidence”
      of the defendant’s guilt at trial. Id. The dissenting opinion would have found
      that Strickland prejudice did occur. Id. at 179. The dissent stressed that the
      case, for child molestation, boiled down to a “he said/she said” scenario for
      the jury, and that the evidence was not terribly strong. Id. at 175. The dissent
      also noted that the prior arrest (for “assault of a child”) was “of the same
      nature of the crimes for which [the defendant] was on trial.” Id. at 177. Thus,
      according to the dissent, the prior-arrest evidence substantially increased the
      likelihood that the jury used those prior arrests when deliberating on the
      defendant’s credibility and guilt. Id.

      The prejudice in Branyon, which the majority concluded did not constitute
      Strickland prejudice, was demonstrably greater than here. Unlike Branyon,
      McGuire’s alleged crimes were not based entirely on “he said/she said”
      evidence. Physical evidence and McGuire’s own testimony put him with the
      victims, having sex with them, shortly before the crimes happened. The jury
      did not make its decision based purely on the competing credibility of the
      victim versus the defendant. Further, unlike in Branyon, where the prior
      arrest was similar in nature to the prosecuted crime, the jury here was never
      told the nature of McGuire’s arrests. Thus, the evidence was much more
      similar to Johnson—unspecific, unrelated prior arrests. As such, it is less
      likely that the evidence of McGuire’s prior arrests played a role in the
      determination of his guilt. Lastly, we note that the jury acquitted McGuire on
      one count (forcible rape of H.T.). This acquittal suggests that the jury did not
      use McGuire’s prior arrests as propensity evidence to blindly convict him of
      all crimes with which he was charged. Instead, the jury demonstrated its
      ability to consider each count individually to determine whether the facts
      supported a conviction.


                                             15
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 16 of 37 PageID #: 1689




        In conclusion, the motion court found no reasonable probability that, but for
        defense counsel’s unprofessional errors, the result of the proceeding would
        have been different. We are not definitely and firmly convinced that the
        motion court was mistaken in finding no Strickland prejudice. Thus, the
        motion court’s judgment was not clear error. Point Three is denied.

Id. at 566-68.
        In Krimmel v. Hopkins, 44 F.3d 704 (8th Cir. 1995), following his arrest for murder,
Krimmel gave the police three statements. Before trial he claimed the first one was
involuntary, but the trial court disagreed. At trial the state used only the first statement.
When Krimmel decided to testify after the state closed its case, the trial court held a
conference in chambers. Krimmel’s counsel advised him to testify in an effort to gain
conviction on a reduced charge, but also told him that the second and third statements
would be admissible on impeachment or rebuttal. Kimmel nevertheless took the stand and
testified about a prior felony conviction and that he had lied in his statements to the police.
The prosecutor cross-examined him on his inconsistent statements and played their
recordings to the jury on rebuttal. In his federal habeas case, Kimmel argued that his trial
counsel was constitutionally ineffective for failing to object to the statements and for not
making an adequate suppression hearing record. The Eighth Circuit Court of Appeals
affirmed the district court’s decision that Kimmel had not demonstrated that he was
prejudiced, even though the police re-interrogating him after he requested an attorney was
a violation of the Fifth Amendment. 44 F.3d at 710 (“By taking the stand and discussing
during his direct examination his second and third statements to the police, Krimmel
opened the door, allowing the State to introduce the statements into evidence,” and ruling
there was no reasonable probability that the result [of the trial] would have been different.)
        In petitioner McGuire’s case the state courts’ denial of relief on this ground involved
a reasonable application of established federal law to a well-established factual record. The
record clearly establishes that there is no reasonable probability that the outcome of
petitioner’s trial would have been any different had the limited information about
petitioner’s arrests not been communicated to the jury. Petitioner was not deprived of a
fair trial.

                                              16
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 17 of 37 PageID #: 1690




      Accordingly, Ground 1 is without merit.


                                        Ground 7
      In Ground 7, petitioner argues that his trial counsel rendered constitutionally
ineffective assistance by failing to strike juror Tanika Hale for cause. Under Strickland,
regarding such a ground for relief, this habeas court must focus on the record regarding
whether juror Hale was shown to be partial or impartial. See Patton v. Yount, 467 U.S.
1025, 1038 (1984); Smith v. Phillips, 455 U.S. 209, 215 (1982); Fuller v. Bowersox, 202
F.3d 1053, 1056 (8th Cir. 2000).
      Following the evidentiary hearing on the Rule 29.15 motion, the circuit court made
the following findings:
              Counsel recalled Juror number 810, Ms. Hale. The transcript reflected
      that Ms. Hale responded she "couldn't do it" when asked if she could hear
      testimony and view photographs of a graphic nature (Tr. 166-167). Counsel
      testified he did not move to strike her for cause. Counsel also asked Movant
      if there were persons on the panel he did not want on his jury. Movant
      indicated which persons he did want and which persons he did not want on
      his jury. Counsel was certain Movant approved of the panel which was
      selected. Counsel was asked how his not moving to strike Ms. Hale could
      have been a positive for the defense. Counsel replied that simply because
      the juror was squeamish about graphic matters did not mean she could not
      give his client a fair trial. Counsel also did not move to strike Ms. Hale
      peremptorily because there were other persons he wanted off the jury more
      than Ms. Hale.

             On cross-examination of Counsel regarding Ms. Hale's statement
      during voir dire that she "couldn't do it," it was noted that there were no
      sexually graphic testimony or graphic photographs with the exception of one
      graphic photo which showed the genitals of K.J. There were no photos of
      H.T. Regarding H.T., the “graphic" testimony was only that she had
      performed a consensual act of prostitution. Ms. Hale was an accountant, had
      no children, and counsel believed that she could have been helpful to the
      Movant. Counsel noted that where there is primarily circumstantial evidence
      prosecutors prefer not to have an accountant as a juror because accountants
      prefer facts. Counsel restated that he went over the jury panel with Movant
      and that he asked Movant whether there was anyone that Movant did not


                                           17
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 18 of 37 PageID #: 1691




       want on the jury. Counsel testified that Movant approved the jury that was
       selected. The State had many photos and many were excluded at the trial.

(Doc. 16-22 at 84-85.)    Later, the circuit court made the following conclusions on this
ground for relief:
       2. The first allegation in Movant's Amended Motion is that Counsel was
       ineffective for failing to move to strike for cause or to peremptorily strike
       Juror Tanika Hale. Movant states that Juror Hale unequivocally stated in
       response to trial counsel's question during defense's voir dire, that she could
       not listen to testimony or view pictures of a graphic sexual nature. (Tr. 165-
       166). The following question was asked of venireperson Hale: Mr. Sims: I
       understand. Anyone else in the box that feels as Juror 601 feels, that there
       could be a point where the testimony or the picture and something that's put
       forth is of such a nature that it just turns you off and you can't focus on that?
       Anyone in the pews to my right? Juror Number 810 please stand. Venireman
       Hale: I couldn't do it. Mr. Sims: You couldn't do it? Venireman Hale: No.
       (Tr. 166-167) This appears to be the only reference to Ms. Hale in the
       transcript.

       Movant's Counsel raised this question to the venire panel. Counsel was
       highly credible and clear in his testimony at the evidentiary hearing that he
       did not move to peremptorily strike Ms. Hale because he felt there were other
       persons who were more prejudicial to his client. Counsel testified that simply
       because Ms. Hale was squeamish about graphic evidence did not mean she
       could not give his client a fair trial. Counsel's action in not moving to strike
       Ms. Hale for cause or peremptorily was not unreasonable and it reflected an
       intentional reasonable trial strategy. His conclusion that the fact she was
       squeamish about graphic material did not mean she could not give his client
       a fair trial was reasonable. Similarly, Counsel's conclusion that there were
       others on the panel who mere more prejudicial to his client and who he
       wanted off the jury more than Ms. Hale, was reasonable. As addressed by the
       State on cross-examination of Counsel, the sexually graphic testimony and
       photos were limited at the trial. Ms. Hale did not respond to any other
       questions indicating that she could not be fair and unbiased. Additionally,
       near the end of voir dire, Counsel asked the panel if there was anything that
       would prevent anyone on the panel from being fair and impartial to both sides
       and Ms. Hale did not indicate she could not be fair.

       Counsel also testified that Movant had approved the panel and did not tell
       Counsel that he did not want Ms. Hale as a juror. While Movant testified at
       the evidentiary hearing that he told his attorney he did not want any juror

                                              18
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 19 of 37 PageID #: 1692




       who had been raped on his jury and he believed Ms. Hale had been, there is
       nothing in the record to support this belief and she did not respond when this
       question was asked of the venire panel. The record does not support a finding
       that Juror Hale could not be fair or was biased against Movant or that
       Movant's counsel was ineffective for failing to move to strike Juror Hale for
       cause or peremptorily. Movant's first allegation is without merit and must be
       denied.

(Id. at 96-98.)
       On this ground the Missouri Court of Appeals stated:
       II. The Trial
       During voir dire, defense counsel asked a general question to the venire, and
       Juror Tanika Hale (“Juror Hale”), who was an accountant, eventually
       responded following another juror’s answer:

       [Defense counsel]: Okay. Now, in the box, I anticipate there is going to be
       some very graphic testimony about things of a sexual nature, and I address
       this to everyone in the box at this time and to the people in the front chairs.
       Will any of you have any difficulty in sitting and listening to testimony from
       a young woman concerning matters of a graphic sexual nature? And the
       reason I'm asking because some people will, you know, can get turned off
       and don't want to listen, and if you do, if it’s going to bother you, and I
       anticipate there may be pictures, if it's going to bother you, now is the time
       to let it be known.

              [Defense counsel]: ... Juror Number 601.

              [Juror 601]: Yes. I would have a problem with that. The visual
              aids, I would have a problem.

              [Defense counsel]: So you would think that you may be turned
              off to the point where you may not even listen to the testimony?

              [Juror 601]: If it’s graphic like that, it might be a stopping point
              for me.

              [Defense counsel]: So you would think that you may be turned
              off to the point where you may not even listen to the testimony?

              [Juror 601]: If it’s graphic like that, it might be a stopping point
              for me.


                                              19
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 20 of 37 PageID #: 1693




              [Defense counsel]: I understand. Anyone else in the box that
              feels as Juror 601 feels, that there could be a point where the
              testimony or the pictures and something that’s put forth is of
              such a nature that it just turns you off and you can't focus on
              that? Anyone in the pews to my right. Juror 810, please stand.

              [Juror Hale]: I couldn't do it.

              [Defense counsel]: You couldn't do it.

              [Juror Hale]: No. [Emphasis added.]

       No additional questions were asked of Juror Hale about her ability to weigh
       evidence of a graphic sexual nature. Neither party moved to strike Juror Hale,
       and she served on petit jury.

McGuire, 523 S.W.3d at 560-61. The Missouri Court of Appeals denied petitioner relief
on this ground stating:
       If the venireperson admitted significant bias and was not rehabilitated in voir
       dire, counsel’s failure to challenge that juror overcomes the presumption of
       effectiveness that we normally afford to defense counsel in the Strickland-
       performance analysis. Pearson, 280 S.W.3d at 645. If defense counsel failed
       to strike an unqualified juror who then served on the petit jury, defense
       counsel failed to exercise the customary skill and diligence of a reasonably
       competent attorney, unless defense counsel articulates a reasonable trial
       strategy for keeping the unqualified juror. Id. If no reasonable trial strategy
       is articulated, the movant has satisfied the performance prong of Strickland.
       Pearson, 280 S.W.3d at 645. Moreover, where defense counsel unreasonably
       fails to strike an unqualified juror for cause, the post-conviction movant is
       entitled to a presumption of Strickland prejudice. James, 222 S.W.3d at 307;
       White, 290 S.W.3d at 165.

       We do not address whether Juror Hale was an unqualified juror. We will
       assume, without deciding, that Juror Hale was an unqualified juror because
       she unequivocally stated that she could not view all of the evidence.
       Nevertheless, we find no clear error in the motion court’s finding that defense
       counsel articulated a reasonable trial strategy for not striking Juror Hale.

       The motion court explicitly found defense counsel’s testimony to be “highly
       credible.” Defense counsel testified that, in his opinion, Juror Hale’s
       “squeamish” disposition about graphic evidence did not mean she would be
       unfair to McGuire. The motion court found this explanation reasonable.

                                                20
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 21 of 37 PageID #: 1694




       Further, defense counsel credibly testified that he discussed the jury
       composition with McGuire, who approved of all the jurors who eventually
       served on the petit jury. Defense counsel’s testimony suggests that neither he
       nor McGuire considered Juror Hale’s squeamishness to be a concern at trial.

       Beyond defense counsel’s minimal concern regarding Juror Hale’s fairness,
       defense counsel further testified regarding his opinion that Juror Hale would
       have been helpful to the defense. We acknowledge that defense counsel did
       not remember much about Juror Hale specifically, but the State reminded
       him about Juror Hale’s demographics. Juror Hale was an accountant with a
       post-graduate degree. She was single and without children. Defense counsel
       testified that this case concerned sexual assaults and the murder of an unborn
       baby and a 16-year-old girl. When asked if having a juror without children
       would be more beneficial to the defense than someone with children, defense
       counsel agreed. Defense counsel also testified to his belief that accountants,
       in his experience, are “very meticulous.” Such a meticulous juror might be
       helpful to the defense in holding the State to its burden of proof in a case
       based on circumstantial evidence.

       McGuire also contends that defense counsel was ineffective for failing to use
       a peremptory strike on Juror Hale. In addition to the above strategic reasons
       for not striking Juror Hale, the motion court found defense counsel’s
       testimony to be credible when he stated that other persons on the venire panel
       were more prejudicial to the defendant. Defense counsel was well within a
       reasonable trial strategy to exercise his limited peremptory challenges on
       more worrisome jurors.

       Given our record, we are not definitely and firmly convinced that the motion
       court erred in a finding that defense counsel exercised a reasonable trial
       strategy by not striking Juror Hale, either for cause or with a peremptory
       strike. Thus, we cannot find clear error. McGuire has failed to satisfy the
       performance prong of Strickland. Point One is denied.

Id. at 564-65 (footnotes omitted.)
       The Missouri circuit court denied relief to petitioner on this ground because Juror
Hale was not shown to be biased, but in fact was considered by defense counsel to be a
potential juror who would require the prosecutor to prove facts in a circumstantial evidence
case, and because defense counsel’s decision not to strike her was a strategic one. The
Missouri Court of Appeals, even assuming she was not qualified to be a juror because of
the statement she made about not being able to view all the evidence, affirmed the Rule

                                            21
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 22 of 37 PageID #: 1695




29.15 motion court’s denial of relief because defense counsel’s decision not to strike her
was reasonable strategy.
       The state courts’ decisions on this ground were reasonable applications of federal
law based upon a clearly established factual record.
       Accordingly, Ground 7 is without merit.


             Procedurally barred Grounds 2 through 6, and 8 through 10
       As to Grounds 2-6 and 8-10, petitioner did not exhaust his available state court
remedies in the post-conviction motion litigation under Missouri Supreme Court Rule
29.15. Under Coleman v. Thompson, 501 U.S. 722 (1991), these grounds for relief are
procedurally barred from consideration by this federal habeas court, unless Martinez v.
Ryan applies to Grounds 2 through 6 and 8 and petitioner establishes that his Rule 29.15
motion counsel rendered constitutionally ineffective assistance in not including them in the
motion.
       Martinez v. Ryan applies only to Grounds 4 and 5. Among the procedurally
defaulted grounds, they were the only ones not presented to the state circuit court in the
amended Rule 29.15 motion. Martinez does not apply to Grounds 2, 3, 6, and 8 because
they were presented to the Missouri circuit court in the Rule 29.15 proceedings and they
were decided by that court. Martinez, 566 U.S. at 16.
       Grounds 9 and 10 do not qualify for consideration under Martinez because they do
not involve claims of constitutionally ineffective assistance by trial counsel.


                                         Ground 2
       In Ground 2, petitioner alleges that his trial counsel rendered ineffective assistance
of counsel by failing to present at trial evidence that some DNA and fingerprints recovered
at both crime scenes did not match petitioner’s. This ground is without merit.
       The involvement of DNA and fingerprint evidence, among other issues, was
discussed by the trial judge with counsel for both sides in a conference shortly before
opening statements at trial:

                                             22
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 23 of 37 PageID #: 1696




      MR. BIRD [the prosecutor, addressing defense counsel, Paul Sims]: Are you
      intending on – she was found located in a dumpster. Outside the dumpster
      there is some trash. One of the items that’s located in the trash outside the
      dumpster is this harness. It’s kind of a – it’s a harness that belongs to this
      woman whose car was stolen. She had this harness in her car. It’s kind of a
      sexual harness thing. There is no DNA linking the harness to either anybody
      that’s involved in this, the victim, the defendant, or any other people whose
      DNA was swabbed or anything like that, taken. So are you intending to
      mention the harness or go into the harness at all?

      MR. SIMS: I hadn’t. I mean I hadn’t planned on it, but again, it’s what your
      police officers get up there and testify to. What they say. I can’t say that I’m
      not going to mention it in my case.

      THE COURT: Well, we’re satisfied you’re not going to mention it. So if it
      comes up in some other manner –

(Doc. 16-1 at 70, Trial Trans. pp. 225-26.)
      This ground was raised in petitioner’s Rule 29.15 motion but its denial was not
presented to the Missouri Court of Appeals. In denying this ground, the circuit court held:
      14. The thirteenth allegation in Movant's Amended Motion is that Counsel
      was ineffective for failing to elicit, on cross-examination of DNA analyst
      Kyra Lienhop, that there was DNA and fingerprint evidence at the scene
      where K.J.'s body was found, that did not match Movant's. Specifically,
      Movant complains that DNA taken from a swab of the inside of the harness,
      found in a cardboard box belonging to a woman whose car had been stolen,
      was consistent with three unidentified individuals. Also, that an unidentified
      fingerprint was lifted from the cardboard box. Prior to trial, the prosecuting
      attorney advised the Court that there were items located outside the
      dumpster, including a harness that belonged to a woman whose car was
      stolen; that the harness had been in the woman's car; and that there was no
      DNA linking the harness to the victim, the defendant, or any other person
      whose DNA was swabbed. Defense counsel responded that he did not intend
      to mention the harness unless the police testified to something which required
      the submission of this evidence. (Tr. 225-226)

      The body of victim K.J.'s was found in a trash dumpster. Many other items
      were found in and around the dumpster with K.J.'s body. The fact Movant's
      DNA was not on the harness might have been helpful if the harness was
      attributed to K.J.'s death. However, the harness was not. The fact that there
      were unrelated items in or around a trash dumpster was to be expected and

                                              23
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 24 of 37 PageID #: 1697




       there was nothing to suggest any relation of these items to this homicide. Had
       it been brought out at trial that Movant's fingerprints were not present on the
       harness, nor on the other items unrelated to the homicide, there is no
       reasonable probability that the result of the trial would have been different.
       Movant's thirteenth allegation is denied.

Doc. 16-11 at 113-14.)
       The circuit court record, both at trial and in the Rule 19.15 proceedings, establishes
that the circuit court believed to be inadmissible the scant extant evidence of the possibility
another person was involved in the killing of K.J., whose body was found in the dumpster.
Such evidence of another perpetrator was entirely speculative and without any substantial
relationship to petitioner’s case. There was not even a bare suspicion that the subjects of
the evidence had any relationship with the decedent or any part in her killing. Missouri
requires the potential criminal liability of a third party be shown with evidence that
indicates the subject had an opportunity and a motive to commit the crime charged against
the defendant. See State v. Rousan, 961 S.W.2d 831, 838 (Mo. banc 1998); cf., Holmes v.
South Carolina, 547 U.S. 319, 326-27 (2006) (ruling the Constitution permits judges to
exclude evidence that is only marginally relevant). The Missouri circuit court’s view of
the factual record presented at trial and the applicable law was not unreasonable. Mays v.
Hines, No. 20-507, 592 U.S. ____, 2021 WL 1163729, at *3 (Mar. 29, 2021) (per curiam)
(upholding state court’s post-conviction denial of relief on claim that habeas petitioner’s
trial counsel rendered ineffective assistance because he did not try harder to blame another
person for the murder for which habeas petitioner was convicted).
       The Missouri circuit court reasonably applied federal law to a clearly established
factual record. Ground 2 is without merit.


                                          Ground 3
       In Ground 3, petitioner argues that his trial counsel rendered constitutionally
ineffective assistance by failing to call as witnesses at trial Gloria Snulligan, Sharonda
Butler, Latasha Haynes, Kemara Belk, and Ron Drake. This ground was presented to the
circuit court in petitioner’s Rule 29.15 motion, but its denial was not raised on appeal.

                                              24
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 25 of 37 PageID #: 1698




       At the Rule 29.15 evidentiary hearing (Doc. 16-8, Trans. of hearing) , petitioner’s
trial counsel was questioned about these witnesses, but petitioner did not produce Ms.
Snulligan, Sharonda Butler, Latasha Haynes, and Kemara Belk as hearing witnesses. The
circuit court ruled as follows:
       12. The eleventh allegation in Movant's Amended Motion is that Counsel
       was ineffective for failing to call Sharonda Butler, Latasha Haynes, and
       Kemara Belk to testify at trial or to provide their testimony in the form of an
       offer of proof. Movant alleges he wanted these individuals to testify at his
       trial, and he asked Counsel to call them. Counsel did not call them to testify,
       even after endorsing two of them as defense witnesses. Movant wanted them
       to testify at trial regarding the same statements that these witnesses made to
       the police before trial. Movant alleges Counsel had the police reports which
       indicated that all three women knew Joel Boyd and K.J.; and that one or more
       of these individuals knew Mr. Boyd treated K.J. poorly and had threatened
       to take her life prior to the date of her death. Movant alleges that from the
       police reports and other information provided through discovery, Counsel
       knew or should have known how to contact these witnesses but failed to
       contact, subpoena or call them as witnesses at trial. These three witnesses did
       not testify at the evidentiary hearing on Movant's Amended Motion. As noted
       herein, allegations contained in a post-conviction motion are not self-proving
       and Movant has the burden of proving his asserted grounds by a
       preponderance of the evidence. The Court finds that Movant's eleventh
       allegation is without merit and is denied.

(Doc. 16-11 at 111-12.)
       The circuit court’s denial of Rule 29.15 relief regarding these potential witnesses
was reasonable. This ground for relief is without merit for lack of evidentiary support.
       Regarding Ron Drake as a witness, the circuit court ruled as follows:
       10. Movant's ninth allegation is that Counsel was ineffective for failing to
       call Ronald Drake to testify regarding statements the police reported Drake
       made to them. After the crimes occurred, Mr. Drake told police that when he,
       H.T. and Glenda Nelson were walking to the Philips 66 service station at
       Grand and Broadway, he saw H.T. get into a dark maroon or burgundy
       colored car with tinted windows. At trial H.T. testified that the car looked
       like a dark colored Impala and she identified the photograph of the car as a
       four door gray Impala. Counsel cross-examined H.T. about the color of the
       car that she described to police. H.T. acknowledged that she told police the
       car was kind of brownish in color and admitted that the Impala was not in
       fact brown. She further testified that it was dark at the time of the incident,

                                             25
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 26 of 37 PageID #: 1699




       that she knew the name of the car and it looked brown at the time. When she
       went to view the car, the police did not tell her it was the car involved in the
       incident but asked her if she could pick out the car. Movant alleges Mr. Drake
       would have assisted his defense by injecting evidence suggesting that another
       individual in a dark maroon colored car committed the offenses. Movant
       alleges Mr. Drake would have contradicted the State's theory of the case.

               At the evidentiary hearing Counsel testified regarding Mr. Drake's
       statement that he saw H.T. in a dark maroon or burgundy colored car.
       Counsel testified that he did not pursue this issue because it was dark out at
       that time, there were other things counsel could point to and this issue would
       not make or break the case. Counsel did cross-examine H.T. with regard to
       the discrepancies in the description of the car's color. Importantly, H.T's
       blood was found in Movant's car, an Impala. This Court finds that there is
       no reasonable probability that had Mr. Drake testified, the result of the trial
       would have been different. Movant's ninth allegation is denied.

(Doc. 16-11 at 109-10.)
       The circuit court’s determination that, had Ronald Drake testified at the trial, the
outcome would not have changed is supported by the evidentiary record and the denial of
relief on that ground is a reasonable application of the Strickland v. Washington
constitutional standard. This ground is without merit.


                                         Ground 4
       In Ground 4, petitioner argues that his trial counsel rendered ineffective assistance
of counsel by failing to withdraw from representing petitioner, because counsel was
undergoing treatment for serious cancer and his family members had serious medical
conditions, which affected his ability to represent petitioner.
       The circuit court record indicates that on January 13, 2011, two weeks before
petitioner’s trial was to begin, trial counsel filed a motion for leave to withdraw from
representing petitioner. That motion states the only reason for the withdrawal was that it
was requested by petitioner. There is no mention of any medical condition that might
render counsel unable to represent petitioner competently. (Doc. 16-2 at 62.) The trial
court heard the matter on January 14, 2011, and denied the motion. (Doc. 16-2 at 14.)


                                             26
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 27 of 37 PageID #: 1700




      During the Rule 29.15 motion evidentiary hearing, trial counsel testified that he
began representing petitioner in either 2008 or 2009. After being retained, counsel learned
he had been diagnosed with cancer. After he recovered from the cancer, “around 2010 or
2011,” he began actively working on the case.
      The circuit court made the following relevant findings of fact:
             At the evidentiary hearing, Movant's trial counsel, Paul Sims,
      ("Counsel"), testified that he has been an attorney for approximately thirteen
      years. Counsel works in private practice focusing on criminal defense.
      Counsel estimated he had tried over fifty jury trials ranging from
      misdemeanor drug, up to assault, armed criminal action, robbery, rape and
      murder. The instant case was Counsel's first murder trial. The Court's
      minutes reflect that Movant was indicted in February of 2008 and Counsel
      entered his appearance in May of 2008. Counsel recalled that he had
      represented Movant before he was indicted and recalled being present at a
      lineup involving Movant.

             This case went to trial in 2011 regarding victims H.T. and K.J. Movant
      was incarcerated the entire time from his arrest to trial. Counsel testified that
      he had communicated with Movant during jail visits, in writing and at court
      appearances. Counsel believed they discussed witnesses in 2008-2009.
      When Counsel became ill he gave Movant the option of hiring another at
      attorney.

              Movant initially told counsel he wanted to stay with him, however,
      closer to trial, Movant became disenchanted with counsel, culminating in
      Counsel filing a Motion to Withdraw. Counsel testified that the breakdown
      in their relationship began when Counsel was still sick and weak and he could
      not answer questions to Movant’s satisfaction. In his Motion to Withdraw,
      Counsel advised the Trial Judge that Movant had lost confidence in him and
      that, with the high stakes facing Movant, Counsel believed Movant should
      have his choice of representation. Counsel did not state in the Motion to
      Withdraw that he was a witness to the lineup involving Movant.

              Counsel recalled being physically present at the lineup involving
      Movant, but he did not hear H.T. identify Movant in the lineup; whereas the
      police reported that H.T. said "that's the guy.", referring to Movant. Counsel
      testified that he did not advise the Trial Judge about witnessing the lineup
      because his reason for the filing of his Motion to Withdraw was because his
      client had lost confidence in him.


                                             27
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 28 of 37 PageID #: 1701




(Doc. 16-11 at 81-82.) Further, the circuit court discussed the post-conviction evidentiary
record:
       Movant testified that when he saw Counsel before his trial, Counsel was not
       familiar with his case, had been on a honeymoon, stayed less than two hours
       and yawned in his face. However, Movant admitted that he did not tell the
       Trial Judge that Counsel was mentally unfit and sick. Movant tried to hire
       another attorney, Scott Rosenbloom. Mr. Rosenbloom's fees were $10,000 to
       enter and $60,000 for the trial. Movant also applied for a public defender.
       During the course of his trial Movant talked to Counsel and gave him
       questions to ask, but Movant did not want to interrupt the proceeding.
       Movant filed a pro se post-conviction motion and a second pro se motion
       because his post-conviction attorney did not attach the first pro se motion to
       the amended motion.

(Doc. 16-11 at 93.)
       The circuit court described testimony of petitioner’s trial counsel regarding his
preparation for trial thus:
       Regarding documentary evidence received at or near the time of trial, such
       as the autopsy report of K.J., Counsel testified that the defense had prior
       knowledge of the contents of these documents and that the CAT scan did not
       add anything to the victim's medical records. Counsel testified he did not
       believe he would have received a continuance or mistrial, if either were
       requested for this reason. Counsel testified that he believed he did the best he
       could with what he had. Counsel met with Movant prior to trial and tried to
       prepare him for testifying. Movant did not have any problems making his
       wishes known to Counsel and Movant actively participated in his case and
       defense. Counsel testified he believes that a person on trial for his life should
       have an attorney of his choice. Counsel acknowledged that whether to grant
       his Motion to Withdraw was the Trial Judge’s decision and that this case was
       four to five years old at the time of trial. Counsel aggressively cross-
       examined the State's witnesses, succeeded in keeping out many prejudicial
       photos and was able to have admitted into evidence the testimony regarding
       the “alibi” of the timeline.

(Doc. 16-11 at 90.)
       Petitioner does not allege any specific way in which trial counsel’s health condition
adversely affected his representation of petitioner, other than generally to state that
counsel’s “medical problems help to explain his total lack of investigation of the

                                              28
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 29 of 37 PageID #: 1702




prosecution’s case, including his failure to prepare for trial and call several key witnesses.”
(Doc. 24 at 22.) In fact, the record indicates that defense counsel stated that petitioner,
with all the consequences he was facing in this trial, should be represented by counsel of
his choice. When he moved for leave to withdraw, counsel urged only that petitioner
desired it, not that he should withdraw for health reasons. Petitioner has failed to
sufficiently state how counsel’s medical condition made counsel’s representation of him
constitutionally ineffective. Johnson v. Norris, 207 F.3d 515, 518-19 (8th Cir. 2000)
(ruling habeas petitioner not entitled to a presumption of Strickland prejudice due to trial
counsel’s medical condition; rather, petitioner must point to specific acts or omissions of
counsel as a basis for establishing prejudice).
       This ground for relief is without merit.


                                          Ground 5
       Ground 5 alleges his trial counsel failed to withdraw from representing him so
counsel could testify at trial that during a lineup identification procedure victim H.T. did
not identify petitioner as the perpetrator. This ground was not alleged in the amended Rule
29.15 motion, and was not presented to the Missouri Court of Appeals.
       Petitioner adverts to the pretrial conference in the chambers of the trial judge with
the prosecutor and petitioner’s counsel. The trial judge discussed with counsel the
prosecutors’ oral motions in limine. The prosecutor, John Bird, asked the trial judge about
defense counsel’s apparent intention to cross-examine victim H.T. about her failing to
“pick up the remains of the baby from the [Medical Examiner’s] office or provide a funeral
for the baby. I’m not sure how that’s relevant.” This colloquy followed:
       MR. SIMS [(defense counsel)]: I believe it’s relevant because, your
       Honor, she wants to claim and she according to the police report stated that
       she wants -- that she said this is the guy, even though I didn’t hear it, this is
       what the police officer put in his report when she saw my client in the lineup,
       she supposedly blurted out, “That’s the man that killed my baby.” And if
       they’re trying to portray her as being emotionally attached to this baby, then
       I need to be able to rebut that with the facts that she didn’t even do anything


                                              29
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 30 of 37 PageID #: 1703




       to try and claim the remains of the baby to give the baby a proper burial.
       That baby had to be buried by Innocence Program.

       MR. BIRD: Guardians of Innocence. And the fact that she doesn’t have
       money to properly bury her child has no bearing on this case. She has no
       money.

       MR. SIMS: May I respond, your Honor? They had told her at that time
       about programs for her that would allow her to do this free, and she did not
       contact any of the people that were able to do this, not until they had her in
       the police station and they then approached her with it again, she then signed
       over.

       MS. GRANGER [(prosecutor)]: This isn’t a neglect case. It’s not a child
       abuse case.

       THE COURT: Yeah, I’m not going to allow that. I mean I can understand
       how someone can be distraught when she sees someone she believes killed
       her baby and still not do anything afterwards with regard to the dead baby. I
       mean, so I won’t allow that.

       MR. BIRD: In his argument, he brings up this issue with regards to Harriet
       Troupe when she does identify him, making a statement, and he says that he
       did not hear the statement. So Paul [(Sims)], are you going to try and inject
       yourself as a witness in this particular case?

       MR. SIMS: No, I’m not, but I’m just saying that this was in the police
       report, and I was there, and I didn’t hear it and I’m standing right next to her.

       MR. BIRD: So are you going to ask the police officer or Ms. Troupe, are
       you going to sit there and say, “Well, I didn’t hear you make this statement”?

       MR. SIMS: I thought I just said I was not going to interject myself as a
       witness.

       THE COURT: Okay. That’s it. Okay.

(Doc. 16-1 at 71-72, Trial Trans. at 231-33.)
       During the trial, Harriot Troupe testified on direct examination about her first
encounter with petitioner. Shortly after midnight she and a friend walked to a store near
factories where her friend would meet a friend on his work lunch break. After stopping at

                                              30
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 31 of 37 PageID #: 1704




a convenience store she followed her friends walking away from the area. While walking
by herself, a car pulled up and the driver asked her if she needed a ride. She said yes and
got into the front passenger’s seat. During her testimony she described the driver as having
brown eyes, a “low haircut,” and light brown skin. She testified she looked at his face, but
mostly remembered his light colored eyes. After some conversation, he attacked her and
began strangling her in the car.     During the attack she looked at his face and saw his
expression. Later in her direct examination she testified that she identified her attacker
during a physical lineup at the police station. When showed a photo of the lineup at trial,
she identified the second subject. In the courtroom she identified petitioner as her attacker.
(Doc. 16-1 at 123-29.)
       On this ground for relief, the circuit court stated as follows:
               Counsel recalled being physically present at the lineup involving
       Movant, but he did not hear H.T. identify Movant in the lineup; whereas the
       police reported that H.T. said "that's the guy.", referring to Movant. Counsel
       testified that he did not advise the Trial Judge about witnessing the lineup
       because his reason for the filing of his Motion to Withdraw was because his
       client had lost confidence in him.

(Doc. 16-11 at 82.) Further, the circuit court recounted the hearing testimony of petitioner
on this ground:
       Movant also testified at the evidentiary hearing. Movant testified that he was
       represented by Counsel, and that Counsel was present at the lineup where
       H.T. was present. Movant was asked if he had any conversations with
       Counsel as to what Counsel heard witnesses say at the lineup. Movant
       testified that Counsel replied he had, but could not recall the conversation.

(Doc. 16-11 at 91.)
       On the merits of this ground, as respondent argues, the Missouri Rules of
Professional Conduct prohibit an attorney from acting as trial counsel when counsel “is
likely to be a necessary witness, unless “disqualification of the lawyer would work
substantial hardship on the client.” See Mo. S. Ct. Rule 4-3.7(a)(3). Given the large
number of factual and legal issues in petitioner’s case, the failure of trial counsel to seek to


                                              31
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 32 of 37 PageID #: 1705




withdraw from the case so he could testify about an albeit important issue (whether or not
victim Troupe identified petitioner in a police lineup) did not result in Strickland prejudice.
There was overwhelming evidence of petitioner’s guilt, including petitioner’s DNA on the
victim’s clothing (Doc. 16-1, Tr. Trans. at 428-29, 552), his testimony at trial, and the
testimony of victim Troupe identifying his car and him as her assailant. (Doc. 16-1, Tr.
Trans. at 458-59, 553.) In the face of this record, it is unlikely the jury verdict would have
been different, even if it found, based on counsel’s contrary testimony, that counsel did not
hear the victim Troupe make the statement at the lineup that was attributed to her.
       Ground 5 is without merit.


                                          Ground 6
       Ground 6 alleges that petitioner’s trial counsel failed for move for a change of venue
for cause. Petitioner raised this ground in his Rule 29.15 motion. The circuit court denied
the motion, stating:
       15. The fourteenth allegation in Movant's Amended Motion is that Counsel
       was ineffective for failing to move for a change of venue for cause. Movant
       alleges that his case received "more than its fair share of publicity and media
       attention", and he requested Counsel to move for a change in venue. Counsel
       failed to do so and Movant states that there were at least eleven negative print
       articles regarding his cases and the media aired numerous stories linking
       Movant to these killings, as well as to another pending case.

              A decision not to seek a change of venue is a tactical decision
       demonstrating no incompetency unless manifestly wrong. Starr v. State, 788
       S.W.2d 549 (Mo. App. 1990); Cooper v. State, 779 S.W.2d 721, 722 (Mo.
       App. 1989). The movant must prove that but for counsel's failure to request
       a change of venue the result of the trial would have been different. The court
       may find that any taint of pretrial publicity was removed during voir dire
       where the court dismissed all venirepersons who acknowledged they might
       be influenced by the publicity. Jones v. State, 824 S.W.2d 441(Mo . App .
       1991).

              In the instant case counsel inquired of the venire panel whether
       anyone on the panel was familiar with the victims, crimes, location of the
       crimes, or recalled hearing about the incidents. No hands were raised (Tr.
       22). Later defense counsel questioned the panel regarding whether anyone

                                              32
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 33 of 37 PageID #: 1706




       read the Whirl newspaper, and whether anyone had read anything in either
       the Whirl or the Post-Dispatch regarding these incidents. No one on the panel
       raised their hand and others who were specifically questioned on the issue
       stated they had no familiarity with these cases. Additionally, Counsel
       requested that if anyone later realized they were familiar with the case they
       should advise the Court. At the evidentiary hearing Counsel testified that he
       recalled that some articles regarding Movant's case were in the newspaper
       and that he kept articles regarding the case in his file. Counsel testified he
       could not remember the last time a change of venue was granted on a St.
       Louis City Circuit Court case and that St. Louis City was a far more
       favorable venue for criminal defendants than other areas of the State.

              Counsel established on voir dire that the venirepersons were not
       familiar with this case. Counsel's decision not to seek a change of venue was
       reasonable and there was no basis for a change of venue to be granted, even
       if requested. There is also no probability that the result of the trial would have
       been different if the case had been tried in a different venue. The Court finds
       Movant's fourteenth allegation is without merit and is denied.

(Doc. 16-11 at 114-16.)
       The mere presence of pretrial publicity about a criminal case does not establish a
constitutional obligation to seek relief, such as a change of venue. Skilling v. United States,
561 U.S. 358, 380-81 (2010). Juror impartiality does not have to be founded on juror
ignorance of the case. Id. at 381. In petitioner’s case, no member of the venire panel
indicated familiarity with the case. No basis for seeking a change of venue was established.
And, in any event, the circuit court determined that if the case was tried in a different venue,
there was no probability that the outcome would have been different. The Missouri circuit
court reasonably applied Strickland v. Washington when it found that no prejudice resulted
from counsel’s failure to seek a change of venue.
       Ground 6 is without merit.


                                          Ground 8
       Petitioner’s Ground 8 alleges his trial counsel failed to request certain jury
instructions regarding his prior convictions, regarding an alibi defense, and regarding the



                                              33
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 34 of 37 PageID #: 1707




jury taking notes during the trial. In its written decision following petitioner’s Rule 29.15
evidentiary hearing, the circuit court stated the following:
       Regarding note-taking, Counsel recalled that the Court told the jury they
       could take notes in opening and closing but he did not recall whether the
       portion of the instruction relating to note-taking was given. Counsel testified
       that if the jury had been taking notes in an unauthorized manner he would
       have brought it to the Court's attention.

                                           * * *
       In the instant case Movant's testimony with respect to a prior plea of guilty
       was evasive, and the testimony surrounding the answer so lacking in
       credibility, that Movant could not have been prejudiced from Counsel not
       reminding the jury to only consider this prior plea for purposes of deciding
       the believability of the Movant. (Tr. 618-638) The Trial Court ruled that
       evidence of Movant's prior arrests for crimes similar to those for which he
       was on trial, specifically prior rapes, could not be brought up because such
       evidence was highly prejudicial. Further, the crime or crimes to which
       Movant previously pled guilty were minor in comparison to the crimes at
       issue in the instant case. Finally, though Counsel did not specifically recall
       why he did not offer Instruction 310.10, he testified that he believed the
       instruction would not have been helpful because he did not want to
       emphasize or keep bringing the matter up to the jury. The Court finds there
       was no prejudice from failing to request this instruction and that there is no
       reasonable probability that the result of the trial would have been different if
       this instruction had been given. Movant's second allegation is without merit
       and is denied.
                                            * * *
       5. The fourth allegation in Movant's Amended Motion is that his Counsel
       was ineffective for failing to request the Trial Court to submit an alibi
       instruction, patterned on MAI-CR 3d 308.04 or MAI-CR3d 308.06, for the
       charged counts against victim K.J. of Murder First Degree (Count I), Forcible
       Rape (Count II), and Forcible Sodomy (III).

               Counsel testified at the evidentiary hearing that he endorsed Movant's
       wife, Meghan McGuire, but not specifically as an alibi witness. As trial
       strategy, the defense intended to establish that Movant was with the victim
       K.J., earlier, on the night of her murder. Movant acknowledged that he met
       with K.J. but testified that the last time he saw K.J. she was alive. Counsel
       testified that the purpose of Meghan McGuire's testimony was to give a
       timeline that showed Movant could not have committed the crimes for which
       he was charged. Counsel testified that the testimony was not that Movant was

                                             34
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 35 of 37 PageID #: 1708




      in Meghan McGuire's presence at the time of the crime, rather that because
      of the timeline of dropping his son off with Ms. Parker, the son's mother,
      Movant could not have had time to commit the crime. Both Movant and his
      wife testified at trial. They testified generally that it was Halloween, they
      took Movant's son out trick or treating and then Movant drove his son back
      to the son's mother's residence in Florissant, Missouri. Driving back home
      Movant saw sixteen year old K.J., who he picked up. Movant testified she
      was a prostitute and that he engaged in consensual sex with her and he then
      returned home. The trial was conducted in 2011 and the crime involving K.J.
      occurred in 2006. Due to passage of time, there were many details that the
      witnesses could not remember but, as noted by the State, the two recalled that
      Movant was at home by 10:45 or 11:00 p.m. on the night of K.J. 's murder.
      The jury heard, and considered, the testimony of both Movant and his wife,
      as to where Movant was on the night of the crime. The timeline both as to
      Movant's meeting with K.J. and the time of her death were not certain. It was
      not unsound judgment to present this testimony without offering an alibi
      instruction. The Court finds that there is no reasonable probability that the
      result of the trial would have been different if an alibi instruction had been
      offered and given. Movant's fourth allegation is without merit and is denied.

                                          * * *
      13. The twelfth allegation is that Counsel was ineffective for failing to
      request that the trial court submit the material in parentheses, in MAI-CR3d
      302.0l, instructing the jurors concerning their note-taking during the trial. In
      accordance with Note on Use 4 for MAI-CR 3d, 302.01 is required to be
      included in Instruction 1 if juror note-taking is authorized by the trial court
      as it was in this case.

             Immediately prior to opening statements the Court stated “(w)ith that,
      we'll have the opening statement of the state. Opening statements are not
      evidence, so we don't take notes during opening statements or closing
      argument." (Tr. 234) During closing argument the Court stated “(l)et me
      interject for just a second. You haven't done so, but remember, we don't take
      notes during closing argument. Thank you." (Tr. 7'58) At the evidentiary
      hearing on Movant's Amended Motion, Counsel testified that if the jury was
      taking notes in an unauthorized manner he would have brought it to the
      Court's attention. Any prejudice would be highly speculative in light of the
      significant evidence of Movant's guilt and the lack of any evidence that any
      jurors acted in a manner inconsistent with the omitted directions regarding
      note-taking. Movant has failed to present competent credible evidence that
      the incomplete instruction had an effect on the outcome of his trial. The Court


                                            35
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 36 of 37 PageID #: 1709




       finds that Movant has not met his burden of proof and Movant's twelfth
       allegation [] is denied.

(Doc. 16-11 at 89, 98-99, 100-02, 112-13.)
       The Missouri circuit court reasonably applied Strickland v. Washington to a clearly
established factual record. Ground 8 is without merit.
                                         Ground 9
       Ground 9 alleges that the state prosecutor knowingly used the perjured testimony of
Det. Thomas Carroll. In support of this ground, petitioner alleges the following:
             Detective Carroll was the responding officer to the scene where H.T.
       was found, bleeding heavily on the street and going in and out of
       consciousness. During trial, Detective Carroll testified that H.T. informed
       him upon his arrival that “she had been raped and she was pregnant.” (Tr.
       487.)

              However, the fact that H.T. had been raped was completely refuted by
       the record. H.T. gave a secondary statement to Detective Karon Crocker that
       she engaged in an act of prostitution with an unknown black male and that
       after he began choking her, she had no memory of subsequent events. (Exh.
       5.) she indicated that she would be unable to identify her assailant because
       she had no memory of the incident and did not mention being raped to
       Detective Crocker. (Id.).

               The only real evidence at trial alleging that H.T. was raped was
       through Detective Carroll’s testimony and indications in the police reports
       that H.T. informed him she was raped at the scene. Even though petitioner
       was ultimately acquitted of the rape charge against H.T., this testimony was
       prejudicial to petitioner because it painted the picture of an even more brutal
       assault to the jury. This prejudicial testimony could have infected the minds
       of the jurors to think that because of the alleged rape of H.T., petition would
       have been more likely to commit the other violent acts against her.

(Doc. 24 at 35-36.) This ground for federal habeas relief was not raised in any of his
applications for relief from the circuit court or raised on appeal to the Missouri Court of
Appeals.
       The record is clear that Det. Carroll did not testify at trial that H.T. was actually
raped. Rather, he testified the victim told him she had been raped. (See Trial Trans., Doc.

                                             36
Case: 4:17-cv-02564-DDN Doc. #: 36 Filed: 03/31/21 Page: 37 of 37 PageID #: 1710




16-1 at 135.) Merely because the victim’s statement was contradicted by other evidence
does not establish that the detective falsely stated what the victim said. Murray v. Delo,
34 F.3d 1367, 1376 (8th Cir. 1994) (evidence that contradicts a witness’s statements is
“material for cross-examination, and may cause the jury to disbelieve the witnesses. They
do not, without more, establish perjury.”).
       This ground for relief is without merit.
                                         Ground 10
       Ground 10 alleges that the cumulative effect of all of petitioner’s other nine grounds
for federal habeas relief “so infected the proceedings with unfairness that elementary
principles of justice demand that” petitioner should receive a new trial.
       This ground for relief is legally insufficient on its face to state a claim for federal
habeas corpus relief. Middleton v. Roper, 455 F.3d 838, 851 (8th Cir. 2006) (“We
repeatedly have recognized [that] ‘a habeas petitioner cannot build a showing of prejudice
on a series of errors, none of which by itself meet the prejudice test.’”) (quoting Hall v.
Luebbers, 299 F.3d 685, 692 (8th Cir. 2002)).


                                      CONCLUSION
       For the reasons set forth above, the amended petition of Brandon McGuire for a writ
of habeas corpus under 28 U.S.C. § 2254 is denied.
       Petitioner made no substantial showing that he was deprived of a constitutional
right. Therefore, a certificate of appealability is denied. 28 U.S.C. § 2253(c)(2).
       An appropriate Judgment Order is issued herewith.



                                           _____                      ____
                                           DAVID D. NOCE
                                           UNITED STATES MAGISTRATE JUDGE
Dated this 31st day of March, 2021.




                                              37
